ORDER
PER CURIAM.
Judgments of sentence vacated and record remanded to Court of Common Pleas of Philadelphia for an evidentiary hearing on the question of whether trial counsel provided appellant with effective assistance. If on remand the court determines that counsel did not provide effective assistance, it shall grant appellant a new trial. If the court determines *319that counsel was effective, it shall reinstate the judgments of sentence. Either party may appeal to this Court from an adverse determination.
LARSEN, McDERMOTT and ZAPPALA, JJ., would affirm the judgments of sentence.